            Case 2:18-cv-00537-JLR Document 263 Filed 08/03/20 Page 1 of 19




 1                                                    HONORABLE JAMES L. ROBART

 2

 3

 4

 5

 6

 7                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 8                                     AT SEATTLE

 9   JOHNNY B. DELASHAW, JR.,
                                            Case No. 18-cv-00537-JLR
10                      Plaintiff,
                                            DR. DELASHAW’S RESPONSES TO
11            v.                            THE SEATTLE TIMES’S MOTIONS IN
                                            LIMINE
12
     SEATTLE TIMES COMPANY, and
     CHARLES COBBS,                         NOTED ON MOTION CALENDAR:
13                                          August 7, 2020
14                      Defendants.

15

16

17

18

19

20

21

22

23

24

25
                                                                         LAW OFFICES
                                                          HARRIGAN LEYH FARMER & THOMSEN LLP
     DR. DELASHAW’S RESPONSES TO THE                            999 THIRD AVENUE, SUITE 4400
                                                                SEATTLE, WASHINGTON 98104
     SEATTLE TIMES’S MOTIONS IN LIMINE                        TEL (206) 623-1700 FAX (206) 623-8717
     (Case No. 18-cv-00537-JLR)
             Case 2:18-cv-00537-JLR Document 263 Filed 08/03/20 Page 2 of 19




 1                                                   TABLE OF CONTENTS

 2   I.     INTRODUCTION ................................................................................................................. 2

 3   II.    MOTIONS IN LIMINE ......................................................................................................... 3

 4          A.        Motion A: in re Dismissed Claims: Falsity and Fault...............................................3

 5          B.        Motion B: in re The Article About Talia Goldenberg. ................................................5

 6          C.        Motion C: in re Dismissed Claims: Damages.............................................................7
            D.        Motion D: In re Digital Producer Nick Eaton and Slack Messages. ..........................8
 7
            E.        Motion E: In re Statements Regarding Why Prospective Employers Will Not Hire
 8                    Delashaw.....................................................................................................................9
 9          F.        Motion F: In re Confidential Sources. ........................................................................9
10          G.        Motion G: In re The Seattle Times Editorial, and Motion J: In re Connection
                      Between the Seattle Times and the MQAC Licensing Proceeding .............................9
11
            H.        Motion H: In re Evidence About CHARS and Other Data. and Motion I: In re
12                    Data Reporter Justin Mayo.........................................................................................9
13          I.        Motion I: In re Data Reporter Justin Mayo ................................................................9
14          J.        Motion J: In re Connection Between the Seattle Times and the MQAC Licensing
                      Proceeding ..................................................................................................................9
15
            K.        Motion K: In re Cumulative Evidence. .......................................................................9
16
     III.   CONCLUSION .................................................................................................................... 12
17

18

19

20

21

22

23

24

25
                                                                                                                    LAW OFFICES
                                                                                                  HARRIGAN LEYH FARMER & THOMSEN LLP
     DR. DELASHAW’S OPPOSITION TO THE                                                                     999 THIRD AVENUE, SUITE 4400
                                                                                                          SEATTLE, WASHINGTON 98104
     SEATTLE TIMES’ MOTIONS IN LIMINE - 1                                                               TEL (206) 623-1700 FAX (206) 623-8717
     (Case No. 18-cv-00537-JLR)
                  Case 2:18-cv-00537-JLR Document 263 Filed 08/03/20 Page 3 of 19




 1                                                 I.       INTRODUCTION

 2              Dr. Delashaw’s defamation claims against the Seattle Times (the Times) are limited to

 3   “statements regarding physician financial incentives in the Second Times Article.”1 As the Court

 4   has previously noted, “[t]he potential impact that Swedish’s compensation model had on Dr.

 5   Delashaw’s practice is one of the focal points of the Articles and this lawsuit,”2 and the parties

 6   dispute “whether Dr. Delashaw was incentivized to pursue a high-volume patient load after April

 7   2015.”3

 8              Dr. Delashaw believes that the Times has misapprehended the Court’s order on its first

 9   motion for summary judgment. The Times’ construction would exclude claims based on a central

10   theme of the articles: the alleged adverse impact of Dr. Delashaw’s (incorrectly characterized)

11   compensation structure on patient care – an adverse impact the Times expressly stated and invited

12   its readers to accept or to infer throughout its second Quantity of Care article.

13              The O.R. Factory: High Volume, Big Dollars, Rising Tension
                ...
14              A steady churn of high-risk patients undergoing invasive brain and spine procedures
                allowed Cherry Hill to generate half a billion dollars in net operating revenue in 2015
15              — a 39 percent increase from just three years prior.
                ...
16
                But the aggressive pursuit of more patients, more surgeries and more dollars has . . .
17              placed patient care in jeopardy, a Seattle Times investigation has found.
                ...
18              The doctors in the neuroscience unit are incentivized to pursue a high-volume
                approach with contracts that compensate them for large patient numbers and
19              complicated surgical techniques.4

20
                The claim that Dr. Delashaw worked to treat more patients to make more money, and that
21
     patients were placed at risk, and even harmed, because Dr. Delashaw responded to that incentive,
22

23   1
         Dkt. 160, p. 36.
24   2
         Dkt. 160, p. 22.
     3
         Dkt. 160, p. 36.
25   4
         The Seattle Times, The O.R. Factory: High Volume, Big Dollars, Rising Tension (Feb. 10, 2017), Dkt. 130-1, p.27.
                                                                                                    LAW OFFICES
                                                                                    HARRIGAN LEYH FARMER & THOMSEN LLP
     DR. DELASHAW’S OPPOSITION TO THE                                                      999 THIRD AVENUE, SUITE 4400
                                                                                           SEATTLE, WASHINGTON 98104
     SEATTLE TIMES’ MOTIONS IN LIMINE - 2                                                TEL (206) 623-1700 FAX (206) 623-8717
     (Case No. 18-cv-00537-JLR)
                  Case 2:18-cv-00537-JLR Document 263 Filed 08/03/20 Page 4 of 19




 1   was a central theme of the Times’ false narrative. This lie is the gist of Dr. Delashaw’s defamation

 2   claim. The Times drew a direct link between Dr. Delashaw’s (falsely reported) financial

 3   incentives and actual or potential harm to his patients. It was this link that incited attention from

 4   the Times’ audience. Without it, the Articles would have drawn a yawn. Imagine the headline

 5   “Doctor Paid Based on Number of Patients Treated,” or “Attorney Paid Based on Number of

 6   Hours Worked.” Neither allegation, standing on its own, would sell papers or draw the public and

 7   government’s interest and ire.

 8              Papers were sold only because the Times shouted: rush through surgeries to make more

 9   money thereby harming, or at least endangering, patients. This damning and false narrative

10   destroyed Dr. Delashaw’s reputation and career.

11                      II.        RESPONSES TO SEATTLE TIMES’S MOTIONS IN LIMINE

12   A.         Motion A: in re Dismissed Claims: Falsity and Fault.

13              The Court has said that Dr. Delashaw’s defamation claims against the Times are limited to

14   “statements regarding physician financial incentives in the Second Times Article.”5 Dr. Delashaw

15   and the Times disagree over what these words mean.

16              The Times argues that the only alleged falsehood to be tried is that Dr. Delashaw’s

17   compensation deal gave him an incentive to pursue a high-volume patient load when in fact it did

18   not. Dr. Delashaw would like to suggest that no newspaper would have run this article; no one

19   would have read it. The Articles drew more than attention; they drew a virulent response. That

20   happened because the real and very clear message of the Articles was that the (false) financial

21   incentives led to patient risk and even harm. Throughout the Articles, the Times expressly stated

22   that such risk, and such harm, arose directly from the falsely described compensation structure.6

23

24   5
         Order, Dkt. 160, p. 36.
     6
25    “The potential impact that Swedish’s compensation model had on Dr. Delashaw’s practice is one of the focal points
     of the Articles and this lawsuit.” Dkt. 160, p. 22.
                                                                                                  LAW OFFICES
                                                                                  HARRIGAN LEYH FARMER & THOMSEN LLP
     DR. DELASHAW’S OPPOSITION TO THE                                                    999 THIRD AVENUE, SUITE 4400
                                                                                         SEATTLE, WASHINGTON 98104
     SEATTLE TIMES’ MOTIONS IN LIMINE - 3                                              TEL (206) 623-1700 FAX (206) 623-8717
     (Case No. 18-cv-00537-JLR)
              Case 2:18-cv-00537-JLR Document 263 Filed 08/03/20 Page 5 of 19




 1   The Times falsely claimed “the aggressive pursuit of more patients, more surgeries and more

 2   dollars . . . placed patient care in jeopardy,” linking cause (physician incentives) and effect

 3   (patient risks). The fundamental sting or gist of the articles and the core false statements at issue in

 4   this case are that Dr. Delashaw was incentivized to, and did, place profits over patient safety.

 5          This claim is completely and indisputably false. Dr. Delashaw was not paid based on

 6   patient volume after April 2015. More important, the Times’ claim that this falsely described

 7   compensation system harmed patients is independently false. There was zero patient harm and

 8   zero increase in patient risk. While handling the most complex and difficult cases, Dr. Delashaw

 9   provided excellent care.

10          The Times falsely represented the critical facts. Dr. Delashaw was on salary. Dr.

11   Delashaw’s patient outcomes were excellent. All evidence of falsity and fault related to this

12   statement is relevant and probative.

13          The Times has tried to leverage Federal Rules of Evidence 402 and 403 not merely to

14   exclude specific evidence (e.g., a particular document or topic of testimony), but to exclude all

15   evidence and argument regarding falsity and fault except evidence and argument regarding the “the

16   Swedish employment contracts still at issue.” There is no basis for imposing such a sweeping

17   restriction. The Times failed even to ask what Dr. Delashaw’s compensation arrangement was,

18   and as a result printed lies about it. The Times made false claims of a “churn” of surgeries that

19   placed “patient care in jeopardy.” Evidence regarding the falsity of these statements and the

20   Times’s failure to publish correct information about the impact of Dr. Delashaw’s financial

21   incentives (information the Times had but declined to share with its readers) is highly relevant to

22   essential elements of Dr. Delashaw’s defamation claim: the falsity of the Times’ statements and

23   the Times’ negligence or actual malice. Rule 402’s requirement is that evidence meet the

24   minimum threshold of relevance. This standard provides no basis for the broad inverse exclusion

25   of evidence the Times seeks here.
                                                                                         LAW OFFICES
                                                                          HARRIGAN LEYH FARMER & THOMSEN LLP
     DR. DELASHAW’S OPPOSITION TO THE                                           999 THIRD AVENUE, SUITE 4400
                                                                                SEATTLE, WASHINGTON 98104
     SEATTLE TIMES’ MOTIONS IN LIMINE - 4                                     TEL (206) 623-1700 FAX (206) 623-8717
     (Case No. 18-cv-00537-JLR)
              Case 2:18-cv-00537-JLR Document 263 Filed 08/03/20 Page 6 of 19




 1          Evidence regarding the falsity of the Times’ statements regarding physician incentives and

 2   the impact of those misrepresented incentives on patient safety, plus evidence of its (at least)

 3   negligence in ascertaining the facts are highly probative of Dr. Delashaw’s defamation claim.

 4   They may not be excluded under Rule 403. The Times makes the sweeping assertion that the

 5   probative value of all evidence and argument that is not confined to Dr. Delashaw’s employment

 6   contract is substantially outweighed by the danger of unfair prejudice, confusion, misleading the

 7   jury, delay, wasting time, or cumulation of evidence. “[E]xcluding evidence under Fed. R. Evid.

 8   403 at the pretrial stage is an extreme measure. ‘[A] court must have a record complete enough on

 9   the point at issue to be considered a virtual surrogate for a trial record.’” Hines v. Consol. Rail

10   Corp., 926 F.2d 262, 274 (3d Cir. 1991) (citation omitted). Even at trial, exclusion under Rule 403

11   is “an extraordinary remedy to be used sparingly.” Gametech Int’l Inc. v. Trend Gaming Sys.,

12   L.L.C., 232 Fed. App’x 676, 678 (9th Cir. 2007) (quoting United States v. Mende, 43 F.3d 1298,

13   1302 (9th Cir. 1995)).

14          The Times has not met its burden of showing the probative value of all possible evidence

15   not directly connected with the employment contracts is substantially outweighed by the dangers

16   against which Rule 403 provides protection. The Times will have the opportunity to raise

17   individual Rule 403 objections at trial, objections tailored to specific evidence. The Court should

18   reject the Times’ effort to obtain the broad pre-trial exclusion order it seeks here.

19   B.     Motion B: in re The Article About Talia Goldenberg.

20          The Times seeks to exclude evidence and argument regarding its article, “A Lost Voice,”

21   arguing it is irrelevant and would confuse and mislead the jury. Like its sister article, “The O.R.

22   Factory,” “A Lost Voice” was designed to further the narrative that Dr. Delashaw made more

23   money by performing more surgeries and placed profits over patient safety. This heart-wrenching

24   story of a tragedy for which Dr. Delashaw had no responsibility was deviously designed to

25   promote the rest of the false narrative about Dr. Delashaw.

                                                                                          LAW OFFICES
                                                                          HARRIGAN LEYH FARMER & THOMSEN LLP
     DR. DELASHAW’S OPPOSITION TO THE                                            999 THIRD AVENUE, SUITE 4400
                                                                                 SEATTLE, WASHINGTON 98104
     SEATTLE TIMES’ MOTIONS IN LIMINE - 5                                      TEL (206) 623-1700 FAX (206) 623-8717
     (Case No. 18-cv-00537-JLR)
                 Case 2:18-cv-00537-JLR Document 263 Filed 08/03/20 Page 7 of 19




 1              Delashaw, who had been recruited to the Cherry Hill neuroscience unit in 2013, had
                a reputation as a workhorse whose ability to churn through surgeries could single-
 2              handedly alter an institution’s financial picture.
                ...
 3              The available medical records don’t show how much time Delashaw spent in the
                operating room while Talia was under anesthesia. Delashaw and a spokeswoman
 4
                for Swedish declined to comment for this story, citing patient privacy.
 5              ...
 6              Dr. Delashaw was in California for his conference when he learned of Talia’s
                disastrous turn. He flew back that night and assured the family that he was
 7              “cautiously optimistic” about her prognosis.
                ...
 8              She held on for 37 more hours. At 10:41 p.m. on Feb. 20, Talia Ranit Goldenberg
                died.
 9              ...
                It’s not publicly known whether Talia’s unexpected death led to changes at
10              Swedish-Cherry Hill, or whether anyone faced internal discipline.
                Dr. Delashaw has since been promoted. He’s now the chairman of neurosurgery.7
11

12              “A Lost Voice” said Dr. Delashaw was a “workhorse” who would “churn through

13   surgeries,” and invited readers to draw the inference that he rushed through surgeries, thereby

14   causing surgical errors and contributing to Ms. Goldenberg’s death. These deliberately false

15   inferences coalesced with the lies in the companion piece the Times ran the same day, The O.R.

16   Factory: High Volume, Big Dollars, Rising Tension, which specifically, and falsely, claimed that

17   Dr. Delashaw made more money if he performed one more operation and thus “placed patient care

18   in jeopardy.”8

19              Dr. Delashaw will use A Lost Voice at trial to establish the Times had a pre-conceived

20   narrative it was determined to tell: that Dr. Delashaw had placed profits over patient safety with

21   disastrous consequences; that the Times was willing to cynically exploit Ms. Goldenberg’s death to

22   sensationalize its false claims about Dr. Delashaw; and that the Times’ investigation was inept: it

23   omitted critical facts, and reported outright falsehoods, throughout its Quantity of Care series of

24
     7
         The Seattle Times, A Lost Voice (Feb. 10, 2017), Dkt. 130-1, pp. 17, 24-25.
25   8
         The Seattle Times, The O.R. Factory: High Volume, Big Dollars, Rising Tension (Feb. 10, 2017), Dkt. 130-1, p.27.
                                                                                                      LAW OFFICES
                                                                                       HARRIGAN LEYH FARMER & THOMSEN LLP
     DR. DELASHAW’S OPPOSITION TO THE                                                        999 THIRD AVENUE, SUITE 4400
                                                                                             SEATTLE, WASHINGTON 98104
     SEATTLE TIMES’ MOTIONS IN LIMINE - 6                                                  TEL (206) 623-1700 FAX (206) 623-8717
     (Case No. 18-cv-00537-JLR)
                 Case 2:18-cv-00537-JLR Document 263 Filed 08/03/20 Page 8 of 19




 1   articles.

 2           Pretrial exclusion of A Lost Voice under Rule 403 is equally unwarranted. It is an “extreme

 3   measure,” Hines, 926 F.2d at 274 (citation omitted), and “an extraordinary remedy to be used

 4   sparingly,” Gametech Int’l Inc., 232 Fed. App’x at 678 (citations omitted). The Times claims the

 5   article could confuse or mislead the jury, but one must ask the question: why did the Times

 6   juxtapose this article with the lies about Dr. Delashaw’s compensation? If the two are so

 7   obviously unrelated, why did the Times apparently not see it this way when it printed them side by

 8   side? The Times has not met its burden of proving the probative value of A Lost Voice is

 9   substantially outweighed by the risks of confusing or misleading the jury.

10   C.      Motion C: in re Dismissed Claims: Damages.

11           The Times seeks to limit Dr. Delashaw’s ability to prove the Times caused his damages,

12   seeking exclusion of all evidence of causation, with a narrow exception permitting evidence that

13   the Times’s specific misstatements about his employment contracts caused his damages.

14           The Times is trying to exclude evidence of the link the Times itself claimed existed

15   between its (false) compensation claims and risk or harm to patients. Ultimately, this Times

16   argument is as false as the Articles. It is painfully obvious that the Times hoped to, and did, sell

17   papers and internet coverage by claiming that Dr. Delashaw a) was paid per surgery and b) as a

18   result endangered patients. Dr. Delashaw will advance evidence at trial that this actionable

19   statement, both expressly stated and implied throughout the Times article The O.R. Factory: High

20   Volume, Big Dollars, Rising Tension, caused his damages. The evidence will show that

21   publication of the Times’s false allegations against him that linked his financial incentives to

22   patient risks triggered a public firestorm, undermined his ability to care for his patients and caused

23   him to resign, pressured state authorities to summarily suspend Dr. Delashaw’s medical license,

24   and fatally undermined his reputation such that no medical institution will now hire him.

25           The Times actually celebrated this impact of its reporting: Dr. Delashaw’s resignation,

                                                                                         LAW OFFICES
                                                                         HARRIGAN LEYH FARMER & THOMSEN LLP
     DR. DELASHAW’S OPPOSITION TO THE                                           999 THIRD AVENUE, SUITE 4400
                                                                                SEATTLE, WASHINGTON 98104
     SEATTLE TIMES’ MOTIONS IN LIMINE - 7                                     TEL (206) 623-1700 FAX (206) 623-8717
     (Case No. 18-cv-00537-JLR)
                  Case 2:18-cv-00537-JLR Document 263 Filed 08/03/20 Page 9 of 19




 1   government investigations, and the suspension of Dr. Delashaw’s medical license.9 This evidence

 2   is directly relevant to an essential element of Dr. Delashaw’s defamation claim: that the Times’

 3   false statements caused his damages and the Times was happy about it.

 4              The Times also argues the broad restriction it seeks is essential to prevent jury confusion

 5   under Rule 403 because the jury could find a non-defamatory statement caused Dr. Delashaw’s

 6   damages. But the Times fails to show this risk substantially outweighs the probative value of

 7   permitting Dr. Delashaw to prove the Times’s false statements about his financial incentives and

 8   the impact of those incentives. The Times’ concern is best addressed through careful jury

 9   instructions rather than the extreme measure of exclusion. The Times will have an opportunity to

10   cross-examine Dr. Delashaw and put on evidence to prove its narrative—that Dr. Delashaw’s

11   damages were caused by the Times’s non-defamatory statements or other actors. A properly

12   instructed jury can resolve the parties’ factual dispute over the cause of Dr. Delashaw’s damages.

13   The Times is not entitled to the sweeping exclusion of evidence it requests.10

14   D.         Motion D: In re Digital Producer Nick Eaton and Slack Messages.

15              Three days before the Times published its article The O.R. Factory: High Volume, Big

16   Dollars, Rising Tension, Seattle Times employees working on the articles exchanged messages

17   observing that “we’re really going after Dr. Johnny Delashaw,” and calling him “Dr. Death, as I’ve

18   just started referring to him in these meetings, since that’s essentially what we’re insinuating.”11

19   The Times seeks exclusion of these messages and Mr. Eaton’s testimony at trial, but provides no

20
     9
       E.g., Seattle Times Investigative Journalism Fund: DONATE: the “Quantity of Care series . . . led to state and federal
21   investigations, . . . [and] suspension of a surgeon’s medical license . . . .” Dkt. 220-3, p.2-5; Seattle Times Application,
     Innovative Storytelling Award, p. 3 (Oct. 2, 2017) (“The package produced swift and sweeping impact. One week after
22   publication, the state Department of Health launched an investigation. . . . Within three weeks, Talia’s surgeon
     resigned.”) Dkt. 220-4, p.4.
23   10
       Dr. Delashaw understands that the Court has ruled that the Times article A Lost Voice is not itself actionable and
     cannot be used to prove the Times’s false statements caused Dr. Delashaw’s damages, and stipulates to this restriction
24   on its use of the “A Lost Voice” article. However, as discussed above, A Lost Voice is nonetheless relevant to the
     falsity of the Times’ defamatory statements and its negligence or actual malice.
25   11
          Dkt 130-3, p. 2.
                                                                                                        LAW OFFICES
                                                                                       HARRIGAN LEYH FARMER & THOMSEN LLP
     DR. DELASHAW’S OPPOSITION TO THE                                                          999 THIRD AVENUE, SUITE 4400
                                                                                               SEATTLE, WASHINGTON 98104
     SEATTLE TIMES’ MOTIONS IN LIMINE - 8                                                    TEL (206) 623-1700 FAX (206) 623-8717
     (Case No. 18-cv-00537-JLR)
              Case 2:18-cv-00537-JLR Document 263 Filed 08/03/20 Page 10 of 19




 1   adequate basis for doing so.

 2           The Times argues Mr. Eaton played no role in researching, writing, or editing its Quantity

 3   of Care articles, but cannot contend Mr. Eaton had no knowledge of or familiarity with those

 4   involved in the researching, writing, and editing of the articles. The very messages at issue in this

 5   motion indicate that Mr. Eaton worked with both Mr. Baker and Mr. Doig, the lead reporter and

 6   editor for these articles.12

 7           The Times also mistakenly argues Mr. Eaton’s messages and testimony are irrelevant to Dr.

 8   Delashaw’s claim that the Times defamed him by falsely stating Dr. Delashaw was incentivized to

 9   treat more patients and jeopardize patient safety. Mr. Eaton’s messages and testimony are relevant

10   to prove that the Times targeted Dr. Delashaw and reflected its narrative against him: that he was

11   “Dr. Death” and the Times was insinuating as much in its Quantity of Care articles. This evidence

12   is highly relevant to the Times’s allegation Dr. Delashaw was incentivized to treat more patients

13   and jeopardize patient safety, the Times’s bias, the Times’s lack of care or actual malice, and the

14   motivation underlying it serial omission of critical facts that contradicted its false claim that Dr.

15   Delashaw was incentivized to prioritize profits over the safety of his patients.

16           There is no basis for excluding this evidence under Federal Rules of Evidence 401, 402,

17   403, or 602. The Times has failed to demonstrate that the probative value of this evidence

18   (described above) is substantially outweighed by any of the risks Rule 403 is designed to protect

19   against or that it is entitled to the extraordinary remedy of exclusion of Mr. Eaton’s messages and

20   testimony before trial. The Times argument based on Rule 602 is equally baseless. Mr. Eaton has

21   personal knowledge of his own written communications, his work at the Times, his familiarity with

22   the Quantity of Care articles, and his work with Mr. Baker and Mr. Doig.

23   E.      Motion E: In re Statements Regarding Why Prospective Employers Will Not Hire
             Delashaw.
24

25   12
       Id., (“Doig and I just spent half and hour talking Mike Baker down from the ledge because we're not doing exactly
     his idea for the newsletters.”).
                                                                                                   LAW OFFICES
                                                                                   HARRIGAN LEYH FARMER & THOMSEN LLP
     DR. DELASHAW’S OPPOSITION TO THE                                                     999 THIRD AVENUE, SUITE 4400
                                                                                          SEATTLE, WASHINGTON 98104
     SEATTLE TIMES’ MOTIONS IN LIMINE - 9                                               TEL (206) 623-1700 FAX (206) 623-8717
     (Case No. 18-cv-00537-JLR)
                Case 2:18-cv-00537-JLR Document 263 Filed 08/03/20 Page 11 of 19




 1              The Times defamatory claim that Dr. Delashaw was financially incentivized to pursue a

 2   high-volume patient load at the expense of patient safety caused a public scandal, forced him to

 3   resign from his position at SNI, and caused the temporary suspension of his medical license. Dr.

 4   Delashaw will testify to his unsuccessful efforts to obtain employment in the years following the

 5   publication of The O.R. Factory, and the explanations multiple potential employers have offered

 6   for their refusal. The common thread among these explanations is the Times’s defamatory

 7   statements about Dr. Delashaw:

 8              I have heard from Legacy, down in Portland, and they said until I get a retraction
                from The Seattle Times, that they can’t afford any bad publicity and they can’t hire
 9              me. I have gotten the same response from a number of different places, including
                Montana, part of Washington, I can’t remember the name of the group. But I’ve
10              also gotten it from Florida. And New York has -- they are pretty pessimistic about
                it. They are worried about -- they are all worried about bad publicity because of
11
                The Seattle Times.
12              ...
                I have tried to get an interview at a hospital called Eisenhower, in the Palm Springs
13              area, and they don’t want to take the risk because, they have told me through a
                neurosurgeon, that they were too worried about the media coverage that Mr. Baker
14              and Seattle Times has done. They are afraid that that kind of media coverage will
                come to their hospital and they can’t afford it.
15
                I have talked to Dr. Lawton at the Barrow Neurological Institute, and he has told me
16              I am radioactive, and until The Seattle Times writes a retraction, that l probably-- it
                would not be a good interest for them to be hiring me.
17
                I talked to Anish Bhardwaj, who is the provost for the University of Texas Medical
18              Branch, who I have known for years, and he would very much like me to do
                something at the University of Texas Medical Branch, but because of The Seattle
19              Times, he has told me I am radioactive and we have to see what happens with this
                lawsuit.13
20
                Dr. Delashaw’s is not excludable as hearsay under Federal Rules of Evidence 801 and 802.
21
     First, Dr. Delashaw’s testimony regarding what potential employers told him about their reasoning
22
     for not hiring him is subject to Rule 803(3), which excepts from the hearsay rule “[a] statement of
23
     the declarant’s then-existing state of mind (such as motive, intent, or plan).” The declarants in this
24

25   13
          Dkt. 220-2, p. 16-19 (Delashaw Dep. 515:18-516:3, 518:21-519:150) (emphasis added); see also Dkt. 240, ¶ 13.
                                                                                                    LAW OFFICES
                                                                                    HARRIGAN LEYH FARMER & THOMSEN LLP
     DR. DELASHAW’S OPPOSITION TO THE                                                      999 THIRD AVENUE, SUITE 4400
                                                                                           SEATTLE, WASHINGTON 98104
     SEATTLE TIMES’ MOTIONS IN LIMINE - 10                                               TEL (206) 623-1700 FAX (206) 623-8717
     (Case No. 18-cv-00537-JLR)
                 Case 2:18-cv-00537-JLR Document 263 Filed 08/03/20 Page 12 of 19




 1   instance (the potential employer) explained their existing state of mind and motive in refusing to

 2   hire Dr. Delashaw; i.e., the declarant could not hire him in light of the Seattle Times’s accusations

 3   against him. See Wagner v. Cty. of Maricopa, 747 F.3d 1048, 1053 (9th Cir. 2013) (out-of-court

 4   statements by mentally ill individual held in jail describing traumatic dress-out procedure subject

 5   to Rule 803(3) hearsay exception to show mental state); Callahan v. A.E.V., Inc., 182 F.3d 237,

 6   252 (3d Cir. 1999) (upholding the admission of employees’ testimony that customers “told them

 7   that they no longer shopped at the plaintiffs’ stores because of the [defendant’s] operations”);

 8   Packgen v. Berry Plastics Corp., 847 F.3d 80, 90 (1st Cir. 2017) (upholding admission of out of

 9   court statements that purchaser intended to buy product because “[o]ut-of-court statements by a

10   customer or employee may be admissible under Rule 803(3) to show intent or motive”).

11               The Times concedes that testimony regarding potential employers “unwillingness to hire”

12   Dr. Delashaw relates to the employers’ “state of mind.”14 Moreover, the Times agrees that “under

13   Ninth Circuit precedent,” Dr. Delashaw “may tell the jury that potential employers are not willing

14   to hire him.”15 The Times may argue that Dr. Delashaw cannot tell the jury the potential

15   employers’ explanation of why they would not hire him, but that is not the law. While Rule 803(3)

16   “bars ‘statements as to why [the declarant] held the particular state of mind, or what he might have

17   believed that would have induced the state of mind,’” “[t]he bar applies only when the statements

18   are offered to prove the truth of the fact underlying the memory or belief.” Wagner v. Cty. of

19   Maricopa, 747 F.3d 1048, 1053 (9th Cir. 2013). This means that Dr. Delashaw may not prove the

20   truth of what the Times said about Dr. Delashaw through the statements of the potential employers,

21   which of course he has no intent to do. Rather, his testimony is offered only to prove that what the

22   Times said led to the potential employer’s mental state—i.e., motive in refusing to consider Dr.

23   Delashaw on his own merits.

24
     14
          Dkt. 229, p. 9.
25   15
          Dkt. 229, p. 8.
                                                                                         LAW OFFICES
                                                                         HARRIGAN LEYH FARMER & THOMSEN LLP
     DR. DELASHAW’S OPPOSITION TO THE                                           999 THIRD AVENUE, SUITE 4400
                                                                                SEATTLE, WASHINGTON 98104
     SEATTLE TIMES’ MOTIONS IN LIMINE - 11                                    TEL (206) 623-1700 FAX (206) 623-8717
     (Case No. 18-cv-00537-JLR)
               Case 2:18-cv-00537-JLR Document 263 Filed 08/03/20 Page 13 of 19




 1            The testimony is also admissible for the non-hearsay purpose of proving that potential

 2   employers were aware of the articles.16 “[S]tatements introduced to show that a party had certain

 3   information, rather than for the truth of the information, are not hearsay.” Calmat Co. v. U.S. Dep't

 4   of Labor, 364 F.3d 1117, 1124 (9th Cir. 2004) (citing United States v. Castro, 887 F.2d 988, 1000

 5   (9th Cir.1989). See also United States v. Quinones-Chavez, 641 Fed. App’x 722, 725 (9th Cir.

 6   2016) (“the officer’s testimony was introduced for the non-hearsay purpose of explaining the

 7   officer’s motivation”). A potential employer’s knowledge of the articles is an essential predicate

 8   fact to a finding that employers refused to hire Dr. Delashaw because of the articles, and is thus

 9   relevant to Dr. Delashaw’s claim against the Times. If the jury were instructed that it could use

10   Dr. Delashaw’s testimony regarding what potential employers had told him to establish only the

11   potential employers’ knowledge of the Times’ Quantity of Care articles, the jury could nonetheless

12   reasonably infer the Times defamatory statements caused Dr. Delashaw’s damages based on the

13   employer’s knowledge of the articles, the nature of the defamatory statements made in the articles,

14   the fact that Dr. Delashaw’s medical license was restored and he was nonetheless unable to find

15   work, and the timing of the articles’ publication and Dr. Delashaw’s resulting inability to obtain

16   employment. See United States v. Goode, 814 F.2d 1353, 1355 (9th Cir. 1987) (jury may “draw

17   reasonable inferences from proven facts”); Mosby v. Baker, No. 16-3028, 2019 WL 4345978, at *5

18   (D. Nev. Sept. 12, 2019) (“jury may ‘draw reasonable inferences from basic facts to ultimate

19   facts’” (citing Jackson v. Virginia, 443 U.S. 307, 319 (1979))).

20   F.       Motion F: In re Confidential Sources.

21            There is no dispute among the professional journalists involved in this case that sources

22   who are willing to go on the record are considered much more reliable than sources that condition

23   their willingness to speak with a reporter on a promise of confidentiality (anonymity). Indeed, the

24
     16
25     Hearsay is defined in relevant part as “a statement that . . . a party offers in evidence to prove the truth of the matter
     asserted in the statement.” FRE 801(c).
                                                                                                         LAW OFFICES
                                                                                        HARRIGAN LEYH FARMER & THOMSEN LLP
     DR. DELASHAW’S OPPOSITION TO THE                                                           999 THIRD AVENUE, SUITE 4400
                                                                                                SEATTLE, WASHINGTON 98104
     SEATTLE TIMES’ MOTIONS IN LIMINE - 12                                                    TEL (206) 623-1700 FAX (206) 623-8717
     (Case No. 18-cv-00537-JLR)
             Case 2:18-cv-00537-JLR Document 263 Filed 08/03/20 Page 14 of 19




 1   Times’s own internal guidelines make clear that the use of confidential sources should be treated

 2   as a last resort. Nevertheless, Mr. Baker relied heavily on confidential sources in reporting the

 3   Articles. This should be no surprise since Mr. Baker offered confidentiality at least to any source

 4   who requested it. The result of his practice—skewed stories full of falsehoods (whether directly

 5   stated or quoted from others) and reflecting the private agenda of disgruntled competitors—proves

 6   the reason for the rule.

 7          Mr. Baker’s decision to flout his employer’s policies and report the Articles in this way is

 8   relevant to show the Times’s culpability and to evaluate which consequences of the Times’s

 9   publication of false statements about Dr. Delashaw were foreseeable.

10          The Times argues that this evidence nevertheless should not be admitted because there is a

11   statutory protection against the compelled disclosure of the identity of confidential sources. But

12   acknowledging the existence of confidential sources in no way identifies them. Moreover, since

13   the Times has been clear that it could not simply choose to identify its confidential sources,

14   admitting evidence of the Times’s reliance on them cannot make it more likely that the Times will

15   disclose the identities of its confidential sources. Meanwhile, admitting evidence of the Times’s

16   overreliance on confidential sources may incentivize its reporters to proceed with caution when

17   deciding whether to rely on confidential sources in the future, which is as it should be.

18          The Court should not permit the Times to hide from its knowing decision to rely on sources

19   who it had reason to believe were less credible than the sources who were willing to go on the

20   record to explain why the narrative the Times was pursuing then published was false.

21   G.     Motion G: In re The Seattle Times Editorial, and Motion J: In re Connection Between
            the Seattle Times and the MQAC Licensing Proceeding
22
            Dr. Delashaw will prove that the Times’s false reporting led directly to his inability to
23
     continue working in his profession and destroyed his career, a result repeatedly touted by the
24

25
                                                                                        LAW OFFICES
                                                                         HARRIGAN LEYH FARMER & THOMSEN LLP
     DR. DELASHAW’S OPPOSITION TO THE                                          999 THIRD AVENUE, SUITE 4400
                                                                               SEATTLE, WASHINGTON 98104
     SEATTLE TIMES’ MOTIONS IN LIMINE - 13                                   TEL (206) 623-1700 FAX (206) 623-8717
     (Case No. 18-cv-00537-JLR)
              Case 2:18-cv-00537-JLR Document 263 Filed 08/03/20 Page 15 of 19




 1   Times as of its own making.17 As a direct result of the Times’s articles and their perpetual

 2   republication on the internet, numerous hospitals rejected Dr. Delashaw’s efforts to practice and

 3   his valuable referral practice has been destroyed. The jury will consider that no hospital will

 4   employ Dr. Delashaw because the Times’s articles have branded him forever as an irresponsible,

 5   greedy surgeon.

 6            The Times claims that Dr. Delashaw’s losses were not its responsibility but instead were

 7   caused by the MQAC’s summary suspension of his medical license (Motion, p. 13). But the

 8   Times’s attempt to disclaim responsibility for the predictable consequences of its actions is a

 9   factual question for the jury. Under Washington law, it “is a question for the trier of fact” whether

10   “[a]n intervening cause breaks the chain of causation” and can be established “only if the

11   intervening event is so unexpected that it falls outside the realm of the reasonably foreseeable.”

12   Davis v. Baugh Indus. Contractors, Inc., 150 P.3d 545, 547 (Wash. 2007) (citation omitted). In

13   making that determination, the jury will consider that the summary license suspension resulted

14   directly from the Times’s articles.

15            The Times itself crows that its articles created a public firestorm and pressured the State to

16   act. Within days of publishing, the Times published an article taking credit for renewed state

17   investigations of Swedish and Dr. Delashaw:

18            State health regulators have launched an investigation into the practices of Swedish
              Health Services’ Cherry Hill hospital, days after a Seattle Times report uncovered
19            wide-ranging concerns about patient care at the facility.
20            David Johnson, a spokesman with the state Department of Health, said Thursday a
              case-management team authorized the new investigation after reviewing The Seattle
21            Times’ findings. Johnson added that the state Medical Commission, which handles
              issues involving specific doctors, was in the process of investigating complaints
22

23   17
       E.g., Seattle Times Investigative Journalism Fund: DONATE: the “Quantity of Care series . . . led to state and
     federal investigations, . . . [and] suspension of a surgeon’s medical license . . . .” Dkt. 220-3, p.2-5; Seattle Times
24   Application, Innovative Storytelling Award, p. 3 (Oct. 2, 2017) (“The package produced swift and sweeping impact.
     One week after publication, the state Department of Health launched an investigation. . . . Within three weeks, Talia’s
25   surgeon resigned.”) Dkt. 220-4, p. 4; see also Dkt. 220-5, p. 3 (same for Goldsmith award); Dkt. 220-6, p. 13 (same in
     end of year summary); Dkt. 220-7, p. 4 (same for contest entry).
                                                                                                     LAW OFFICES
                                                                                    HARRIGAN LEYH FARMER & THOMSEN LLP
     DR. DELASHAW’S OPPOSITION TO THE                                                       999 THIRD AVENUE, SUITE 4400
                                                                                            SEATTLE, WASHINGTON 98104
     SEATTLE TIMES’ MOTIONS IN LIMINE - 14                                                TEL (206) 623-1700 FAX (206) 623-8717
     (Case No. 18-cv-00537-JLR)
                 Case 2:18-cv-00537-JLR Document 263 Filed 08/03/20 Page 16 of 19




 1              filed against Dr. Johnny Delashaw.

 2              Delashaw, the chair of neurosurgery at Cherry Hill’s Swedish Neuroscience
                Institute (SNI), was featured prominently in the Times investigation. Johnson said
 3              the Medical Commission’s investigation of Delashaw was related to two complaints
                filed in the past year, but he declined to elaborate.
 4
                . . .
 5
                After seeing The Times report on Cherry Hill’s practices, Washington state Sen.
 6              Karen Keiser sent a letter earlier this week urging the DOH to “reopen its
                investigation and vigorously pursue all significant allegations and evidence.18
 7
                The editorial that the Times now asks the Court to exclude draws many of the same
 8
     connections. It describes the “[e]xtremely troubling details of practices at Seattle’s Swedish
 9
     Cherry Hill hospital’s neuroscience unit,” including “suffer[ing]” patient care, that “were revealed
10
     this week in a Times special investigation, ‘Quantity of Care[]” . . . by reporters Mike Baker and
11
     Justin Mayo,” and details the resulting public outrage, including legislators pressuring the
12
     Department of Health to re-open old investigations of Cherry Hill. But, unlike other articles, this
13
     editorial has no pretense of neutrality; it is an unabashed advocacy piece straight from the Times.
14
     For this reason, the editorial is particularly probative of the fault and causation elements of Dr.
15
     Delashaw’s claims and should be admitted.
16
                Before the articles, a DOH investigation had concluded that allegations about SNI were
17
     “not substantiated” and an MQAC investigation of Dr. Delashaw had stalled once a panel had
18
     determined that the right course of action would be to require an observer in the operating room.19
19
     Both investigations came violently to life immediately after the Times’s articles appeared, as a
20
     direct result of pressure from Senator Karen Keiser on the DOH to “re-open [its] closed-after-two-
21
     days investigation.”20 The DOH’s MQAC capitulated to the public pressure the Times had
22

23
     18
          Dkt. 220-8.
24   19
          Dkt. 130-11, pp. 10-11; Dkt. 220-2, p. 25 (Delashaw Dep. 707:1-23).
     20
25     Email K. Keiser-M. Baker (Feb. 12, 2017) (Dkt. 220-10, p. 2); Letter K. Keiser-Sec’y of Health (Feb. 14, 2017)
     (“Given the significant substantiation reporting by the Seattle Times on Friday . . . .”) (Dkt. 220-11, p.2-3).
                                                                                                  LAW OFFICES
                                                                                  HARRIGAN LEYH FARMER & THOMSEN LLP
     DR. DELASHAW’S OPPOSITION TO THE                                                    999 THIRD AVENUE, SUITE 4400
                                                                                         SEATTLE, WASHINGTON 98104
     SEATTLE TIMES’ MOTIONS IN LIMINE - 15                                             TEL (206) 623-1700 FAX (206) 623-8717
     (Case No. 18-cv-00537-JLR)
                 Case 2:18-cv-00537-JLR Document 263 Filed 08/03/20 Page 17 of 19




 1   created, imposing a summary suspension with no investigation, no hearing, and under a standard

 2   that required that the physician be an “immediate threat to patient safety” despite Dr. Delashaw

 3   having already resigned.21 Months later, the DOH investigation prompted by “[t]he Seattle Times .

 4   . . article alleg[ing] numerous patient safety concerns regarding the neurosciences program at

 5   Swedish” found many of the Times’s claims “not substantiated,” including that “[a] review of the

 6   data for the Swedish Neurosciences Institute from 2012-2017 did not reveal an increase in surgical

 7   complications and infections” and “[a] review of hospital deaths for patient[s] undergoing spine

 8   and or cranial surgery in 2014 and 2015 did not reveal a pattern or trend.”22

 9   H.         Motion H: In re Evidence About CHARS and Other Data. and Motion I: In re Data
                Reporter Justin Mayo.
10
                Mr. Mayo is one of two credited authors of The O.R. Factory. While Mr. Baker was the
11
     driving force behind the Quantity of Care series and the author of its profits over patient care
12
     narrative, Mr. Mayo had unique access to Mr. Baker’s reporting process and the development of
13
     the Articles. From this position, Mr. Mayo has knowledge of what questions Mr. Baker was
14
     investigating, what information he gathered regarding those questions, and what of that
15
     information he chose to privilege (versus what he discarded). Mr. Baker may testify to some of
16
     these topics, but there is no basis for limiting Dr. Delashaw’s case, and the jury’s consideration, to
17
     testimony from a single, adverse witness.
18
                Mr. Mayo also is uniquely qualified to testify about the data that the Times reviewed in
19
     advance of publishing the Articles (the overwhelming majority of which was the CHARS data). In
20
     particular, Mr. Mayo can describe what data points relevant to patient care at SNI the Times
21
     considered. When this evidence is contrasted with the skewed data points that the Times published
22
     for public consumption, the Times’s intent in crafting their narrative just so—including giving
23

24
     21
          Dkt. 191-1, p. 63 (Ex Parte Order dated May 5, 2017); Dkt. 191-1, p. 13 ¶ 12 (resignation effective Mar. 1, 2017).
25   22
          Dkt. 130-9, pp. 10-11 ¶ 4, 9.
                                                                                                       LAW OFFICES
                                                                                       HARRIGAN LEYH FARMER & THOMSEN LLP
     DR. DELASHAW’S OPPOSITION TO THE                                                         999 THIRD AVENUE, SUITE 4400
                                                                                              SEATTLE, WASHINGTON 98104
     SEATTLE TIMES’ MOTIONS IN LIMINE - 16                                                  TEL (206) 623-1700 FAX (206) 623-8717
     (Case No. 18-cv-00537-JLR)
             Case 2:18-cv-00537-JLR Document 263 Filed 08/03/20 Page 18 of 19




 1   readers the false impression that Dr. Delashaw was financially incentivized to perform more and

 2   more surgeries—becomes clear.

 3           This evidence is relevant to Mr. Baker’s mental state, which is probative of the Times’s

 4   culpability for publishing false statements about Dr. Delashaw, and to causation, specifically

 5   whether the destruction of Dr. Delashaw’s career was a foreseeable consequence of this reporting

 6   process, and should be admitted.

 7   I.      Motion I: In re Data Reporter Justin Mayo.

 8           See supra pp. 16-17 (section H.).

 9   J.      Motion J: In re Connection Between the Seattle Times and the MQAC Licensing
             Proceeding.
10
             See supra pp. 13-14 (section G.).
11
     K.      Motion K: In re Cumulative Evidence.
12
             Dr. Delashaw has the burden of proof and persuasion for every element of his claims, and
13
     he should be afforded at least as much time to prove those claims as the relevant defendant has to
14
     attack them. As the Times recognizes, Dr. Delashaw’s remaining claims against the Times and Dr.
15
     Cobbs are “completely distinct.” So that Dr. Delashaw has adequate/equal time to prove his
16
     claims against each defendant, the Court should reserve half of the evidentiary portion of trial for
17
     Dr. Delashaw and provide each defendant half that amount of time to defend against their half of
18
     Dr. Delashaw’s claims.
19
             Apart from allocating trial time, the Court should reject the Times’s request to closely
20
     dictate how Dr. Delashaw presents his case. The only concern that that Times offers to justify its
21
     further request that the Court preemptively limit the number of witnesses that Dr. Delashaw is
22
     permitted to call at trial is that his presentation will “impinge on Defendants’ ability to put on their
23
     cases,” or else make it “impossible” for them to do so. This concern is addressed by an equitable
24
     division of the trial time.
25
                                                                                          LAW OFFICES
                                                                          HARRIGAN LEYH FARMER & THOMSEN LLP
     DR. DELASHAW’S OPPOSITION TO THE                                            999 THIRD AVENUE, SUITE 4400
                                                                                 SEATTLE, WASHINGTON 98104
     SEATTLE TIMES’ MOTIONS IN LIMINE - 17                                     TEL (206) 623-1700 FAX (206) 623-8717
     (Case No. 18-cv-00537-JLR)
             Case 2:18-cv-00537-JLR Document 263 Filed 08/03/20 Page 19 of 19




 1          The Times anticipates that Dr. Delashaw will present cumulative evidence simply because

 2   he listed several witnesses that share general basis of relevant knowledge. There is no basis for the

 3   Court to reach this conclusion long before Dr. Delashaw has the opportunity to present his first

 4   piece of evidence. See Hines, 926 F.2d at 274. Moreover, as the Times is aware from its

 5   participation in depositions of several of these witnesses, each person has a unique knowledge set

 6   even if their testimony is expected to pertain to the same general topics. Furthermore, one of Dr.

 7   Delashaw’s claims against Dr. Cobbs at trial will be that he falsely stated that SNI neurosurgeons

 8   were unanimous in their opposition to Dr. Delashaw. If he so chooses, Dr. Delashaw should be

 9   permitted to prove that Dr. Cobbs’s statements to this effect were (1) false and (2) consequential

10   with testimony from multiple SNI neurosurgeons.

11                                         III.   CONCLUSION

12          The Court should deny the Seattle Times’ motions in limine.

13          DATED this 3rd day of August, 2020.

14                                                  HARRIGAN LEYH FARMER & THOMSEN LLP

15                                                  By:   s/ Arthur W. Harrigan, Jr.
                                                    By:   s/ Tyler L. Farmer
16                                                  By:   s/ Kristin E. Ballinger
                                                    By:   s/ Caitlin B. Pratt
17                                                        Arthur W. Harrigan, Jr., WSBA #1751
                                                          Tyler L. Farmer, WSBA #39912
18
                                                          Kristin E. Ballinger, WSBA #28253
19                                                        Caitlin B. Pratt, WSBA #48422
                                                          999 Third Avenue, Suite 4400
20                                                        Seattle, WA 98104
                                                          Tel: (206) 623-1700
21                                                        Fax: (206) 623-8717
                                                          Email: arthurh@harriganleyh.com
22                                                        Email: tylerf@harriganleyh.com
                                                          Email: kristinb@harriganleyh.com
23                                                        Email: caitlinp@harriganleyh.com
24
                                                    Attorneys for Johnny B. Delashaw, Jr.
25
                                                                                       LAW OFFICES
                                                                        HARRIGAN LEYH FARMER & THOMSEN LLP
     DR. DELASHAW’S OPPOSITION TO THE                                         999 THIRD AVENUE, SUITE 4400
                                                                              SEATTLE, WASHINGTON 98104
     SEATTLE TIMES’ MOTIONS IN LIMINE - 18                                  TEL (206) 623-1700 FAX (206) 623-8717
     (Case No. 18-cv-00537-JLR)
